PER CURIAM.
This is a petition under § 24(a) of the Public Utility Holding Company Act of 1935, 49 Stat. 803, 15 U.S.C.A. § 79x(a), seeking review of an order of the Securities and Exchange Commission issued October 11, 1945, approving a certain plan of reorganization submitted by New England Public Service 'Company under § 11(e) of the Act, 15 U.S.C.A. § 79k(e). For the background, see our opinion in Harry C. Blatchley, Petitioner, 157 F.2d 894. Motions to dismiss have been filed by the Commission and by New England Public Service Company, Intervenor, on the ground that this court lacks jurisdiction to entertain the petition. The motions to dismiss must be granted upon the authority of Okin v. Securities & Exchange Com., 2 Cir., 1944, 145 F.2d 206, and Lownsbury v. Securities & Exchange Com., 3 Cir., 1945, 151 F.2d 217.
The petition for review is dismissed for lack of jurisdiction.